 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DARON MICHAEL OLIVER,                              No. 2:19-cv-01782-KJM-KJN PS

12                      Plaintiff,
13           v.                                         ORDER

14   MICHAEL L. RAMSEY et al.,
15                      Defendant.
16

17           On December 23, 2019, the magistrate judge filed findings and recommendations, which

18   were served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen (14) days. That period having passed, plaintiff

20   has not objected to the findings and recommendations.

21           The court presumes that any findings of fact are correct. See Orand v. United States, 602

22   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

23   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007). (“[D]eterminations of law by the

24   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

25   Having reviewed the file, the court finds the findings and recommendations to be supported by

26   the record and by the proper analysis.

27   /////

28   /////
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations (ECF No. 4) are adopted in full;
 3         2. The action is dismissed with prejudice pursuant to Federal Rule of Civil Procedure
 4         41(b); and
 5         3. The Clerk of Court is directed to close this case.
 6   DATED: January 30, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
